                                                          JS-6
1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   SAUL CERVANTES,                     Case No. CV 13-4880 R (SS)

12                     Petitioner,

13        v.                                      JUDGMENT

14   M.D. BITER, Warden,

15                     Respondent.

16

17        Pursuant to the Court’s Order Accepting Findings, Conclusions

18   and Recommendations of United States Magistrate Judge,

19
20        IT IS HEREBY ADJUDGED that the above-captioned action is

21   dismissed with prejudice.

22

23   DATED:    January 24, 2019

24                                        MANUEL L. REAL
                                          UNITED STATES DISTRICT JUDGE
25

26

27

28
